     Case 4:19-cv-05150-SAB       ECF No. 44   filed 04/15/20   PageID.1154 Page 1 of 2



 1
 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
 3                                                                 EASTERN DISTRICT OF WASHINGTON



 4                                                                  Apr 15, 2020
                                                                        SEAN F. MCAVOY, CLERK
 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 GEORGE RAPP, individually,                       No. 4:19-CV-05150-SAB
10               Plaintiff,
11               v.                                 ORDER DENYING
12 FRANKLIN COUNTY, a Municipal                     DEFENDANTS’ MOTION FOR
13 Corporation; and FRANKLIN COUNTY                 SUMMARY JUDGMENT
14 SHERIFF JIM RAYMOND, in his
15 individual and official capacity,
16               Defendants.
17
18        Before the Court is Defendants’ Motion for Summary Judgment, ECF No.
19 19. The motion was originally set for oral argument on April 15, 2020, but due to
20 the COVID-19 outbreak and related court closures, the motion was reset without
21 oral argument. ECF No. 43. Having considered the motion, the briefing, and the
22 relevant caselaw—and for the reasons discussed herein—the Court denies
23 Defendants’ motion for summary judgment.
24        Plaintiff is an employee of the Franklin County Sheriff’s Office. He was
25 terminated from his position as a road deputy in 2016. After winning at an
26 arbitration proceeding guaranteed by his collective bargaining agreement, Plaintiff
27 was reinstated by Defendant Sheriff Raymond to a position that was different from
28 his original job. Plaintiff alleges that his constitutional rights were violated, and he
     ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY
     JUDGMENT * 1
     Case 4:19-cv-05150-SAB      ECF No. 44    filed 04/15/20   PageID.1155 Page 2 of 2



 1 has been retaliated and discriminated against by Defendants because he won at the
 2 arbitration proceedings. Defendants argue that Plaintiff has not been retaliated
 3 against or discriminated and, to the extent he has not been reinstated to the same
 4 position, that Sheriff Raymond is merely following the arbitration order and has
 5 legitimate reasons for not reinstating Plaintiff to his original position.
 6        The credibility of Plaintiff and various other witnesses are at the heart of this
 7 matter. Because there are general issues of material fact as to the conditions of
 8 Plaintiff’s employment and the legitimacy of Defendants’ proffered reasons for
 9 their treatment of Plaintiff since his reinstatement, summary judgment is not
10 appropriate. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 890 (9th Cir. 1994).
11        Accordingly, IT IS SO ORDERED:
12        1. Defendants’ Motion for Summary Judgment, ECF No. 19, is DENIED.
13        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
14 and forward copies to counsel.
15        DATED the 15th day of April 2020.
16
17
18
19
20
                                                       6WDQOH\$%DVWLDQ
21
                                                   8QLWHG6WDWHV'LVWULFW-XGJH
22
23
24
25
26
27
28
     ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY
     JUDGMENT * 2
